ON MOTION FOR REHEARING.
Respondent's point in her motion for rehearing asserting there was no evidence warranting the submission of contributory negligence based on alleged lack of due care in "not watching her step" or "failing to watch where she was going" (appellant's Instruction No. 5) appears not to have been specifically developed in the opinion, although ruled. Consult, Opinion, Pars. IV and V. Respondent was descending a stairway. Appellant adduced testimony respondent was "looking straight ahead." Respondent's signed statement read, in part: "The steps at this point are well lighted and I could see clearly where I was going"; and, while respondent's testimony was contradictory, she did testify, in part: "I noticed the carpet was worn"; that she had not noticed that particular spot or that it was worn before she stepped down *Page 322 
on it; "No, I didn't see it, but I felt the toe of my foot penetrate the carpet"; that she had not noticed this worn spot before she put her foot on the step; "No, I didn't see it." This testimony, viewed from appellant's standpoint, justified submitting said factual issues.
Respondent's motion for rehearing directs our attention to alleged errors in an instruction stated, in the motion, not to have been assigned upon original submission. If so, they may not be first presented in a motion for rehearing.
The motion is overruled.